Citation Nr: 0833330	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for enlarged prostate.

3.  Entitlement to service connection for peripheral 
neuropathy of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied entitlement to service 
connection for PTSD, peripheral neuropathy of the hands, 
peripheral neuropathy of the feet, and enlarged prostate.

In a November 2007 rating decision, the RO granted 
entitlement to service connection for peripheral neuropathy 
of the lower extremities and assigned separate 10 percent 
ratings for the right and left lower extremity.  
Consequently, the claim for entitlement to service connection 
for peripheral neuropathy of the feet is not longer on 
appeal. 

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in June 2008; a transcript of that hearing 
is of record.

As a final preliminary matter, the Board notes that, in June 
2008, the veteran submitted to the Board additional evidence 
for consideration in connection with the claims on appeal.  
In a June 2008 statement, the veteran submitted a waiver of 
RO jurisdiction of such evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304 (2007).

The issues of entitlement to service connection for enlarged 
prostate and for peripheral neuropathy of the hands are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent and persuasive medical evidence of 
record that indicates the veteran meets the criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
PTSD was received in November 2005.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in January 2006.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a statement of the case was issued in February 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in April 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, post-service VA treatment records, 
and private treatment records pertaining to his claimed PTSD 
disability have been obtained and associated with his claims 
file.  

VA need not conduct an examination with respect to the claim 
for service connection for PTSD on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as objective medical evidence does not reflect 
that the veteran suffers from a current PTSD disability or 
any persistent or recurrent symptoms of a PTSD disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Finally, the Board points out that, after the issuance of the 
February 2007 statement of the case (SOC), VA examination 
reports dated in August, October, and December 2007 were 
associated with the record.  After reviewing the evidence, 
the Board finds that it may proceed without remanding this 
matter to the RO because the additional evidence is not 
pertinent to the claim for entitlement to service connection 
for PTSD currently on appeal.  See 38 C.F.R. §§ 19.3, 19.37 
(2007).

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition. Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM) (2007).  A 
more recent amendment to 38 C.F.R. § 3.304(f), effective May 
7, 2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above.  See 67 Fed. Reg. 10330-10332 (March 7, 
2002).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he currently suffers from PTSD as a 
result of stressful incidents during his active military 
service.  Considering the claim in light of the above-noted 
legal authority, the Board finds that the weight of the 
evidence is against the claim.

Service treatment records detail that the veteran marked that 
he had experienced depression or excessive worry and/or 
nervous trouble of any sort on medical history reports dated 
in May 1976, February 1978, October 1986, July 1988, and 
April 1990.  In the February 1978 medical history report, the 
examiner noted that the veteran reported feeling tension if 
overworked.  However, in Report of Medical History dated in 
January 1971, May, 1983, July 1984, October, 1985, and May 
1987, he reported not experiencing depression or excessive 
worry and/or nervous trouble of any sort.  The veteran's 
April 1990 retirement examination report reflected normal 
psychiatric findings upon separation from service and his 
service treatment records are completely silent for any 
complaints or findings of PTSD.  In a May 2008 post-service 
private treatment note from Shawnee Missions Physician's 
Group, the veteran indicated that the reason for his visit 
was PTSD as well as complained of nightmares of Saigon and 
anxiety.  The examiner noted an assessment of questionable 
PTSD and indicated that the veteran should see a 
psychiatrist/psychologist for a formal diagnosis. 

During his June 2008 travel Board hearing, the veteran 
testified that he had never been diagnosed with PTSD 
(transcript, page 12).  When questioned, he was unable to 
recall specific times or places where his claimed stressors 
occurred, only recalling that it was at an outpost.  He 
related that he also served in Norway, and that dealing with 
Marines at the embassy was stressful.  He did not elaborate.

The Board acknowledges that an isolated private treatment 
provider listed an assessment of questionable PTSD in May 
2008.  However, the treatment record does not show that the 
private family practice examiner conducted any type of 
testing or mental status examination.  This statement also 
does not provide an acceptable diagnosis of PTSD for VA 
purposes, as the record does not discuss how the veteran's 
reported symptomatology establishes a PTSD diagnosis that 
comports with 38 C.F.R. § 4.125 (2007) and the adopted 
criteria of the DSM-IV with regard to psychiatric disorders.  
In addition, the private treatment provider even specifically 
indicated that the veteran should see a 
psychiatrist/psychologist for a diagnosis.  Consequently, the 
Board notes that the private treatment provider's May 2008 
assessment of questionable PTSD garners no probative weight.

When competent medical evidence does not establish that the 
veteran has a particular disability--here, PTSD--there can be 
no valid claim for service connection for any such 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, because the first, essential criterion for 
establishing service connection pursuant to 38 C.F.R. § 
3.304(f) is not met, the Board need not address whether the 
remaining regulatory requirements--evidence of an in-service 
stressor and of a link between the stressor and the PTSD--are 
met.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements as well as during his June 2008 hearing.  
However, the veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the veteran's belief that he 
has a PTSD disability as a result of stressful incidents 
during active military service, this claim turns on medical 
matters-the diagnosis of a current disability and the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

In an April 2008 VA Form 646, the veteran's accredited 
representative indicated that there was no PTSD Questionnaire 
in the veteran's claims file.  The Board notes that during 
his June 2008 travel board hearing, the veteran was requested 
to provide specific details of combat related incidents that 
resulted in PTSD.  Correspondence from the RO dated in 
January 2006 reflects that he was sent a PTSD Questionnaire.  
In this regard, the Court has held that VA's duty to assist 
the veteran in developing the facts and evidence pertinent to 
a veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in January 2006 and April 2006.

Prior to certification of the veteran's appeal to the Board 
in May 2008, additional medical evidence, including VA 
examination reports dated in October and December 2007, 
concerning the veteran's claims for entitlement to service 
connection for enlarged prostate and for peripheral 
neuropathy of the hands was added to the veteran's claims 
file after the RO issued the February 2007 SOC for these 
issues.  Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any 
pertinent evidence, not previously reviewed at the RO, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the RO, unless 
this procedural right is waived by the veteran or his 
representative.  Unfortunately, no waiver has been received 
in this case.  When the RO receives evidence relevant to a 
claim properly before it that is not duplicative of evidence 
already discussed in a SOC or supplemental statement of the 
case (SSOC), it must prepare another SSOC reviewing that 
evidence.  See 38 C.F.R. §§ 19.31(b)(1); cf. 38 C.F.R. § 
20.1304(c) (2007).

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Kansas City, Missouri and the Munson 
Army Health Center (MAHC) of Ft. Leavenworth, Kansas; 
however, as the claims file only includes records from the 
Kansas City VAMC dated in June 2000 and the MAHC dated up to 
September 2006, any additional records from these facilities 
should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
disabilities of enlarged prostate and 
peripheral neuropathy of the hands.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the veteran's 
claimed disabilities of enlarged prostate 
and peripheral neuropathy of the hands 
from the Kansas City VAMC, for the period 
from June 2000 to the present and from 
MAHC, for the period from September 2006 
to the present.  After the veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
February 2007 SOC.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


